 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDSouthwestBuilding Trades Council of Montana;United Brotherhood of Carpenters and Joiners ofAmerica,Local Union No. 112;Laborers'Interna-tional Union of North America,Local No. 163 (In-ternational General Laborers,AFL-CIO)and JohnA. Bender.Case 19-CC--442January 29, 1971DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINSOn September 10, 1970,Trial Examiner Henry S.Sahm issued his Decision in the above-entitled pro-ceeding,finding that the Respondents,SouthwestBuilding TradesCouncilof Montana;United Broth-erhood of Carpenters and Joinersof America, LocalUnion No.112; and Laborers'InternationalUnion ofNorth America,Local No.163 (International GeneralLaborers,AFL-CIO),had engaged in and were en-gaging in certain unfair labor practices and recom-mending that they cease and desist therefrom andtake certain affirmative action,as set forth in the at-tached Trial Examiner's Decision.Thereafter, the Re-spondents filed exceptions to the Trial Examiner'sDecision and a supporting brief.The General Counselalso filed exceptions,and the ChargingParty, John A.Bender, filed an adoption of the General Counsel'sexceptions and, in all other respects,of the TrialExaminer'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that no preju-dicial error was committed.The rulings are herebyaffirmed.The Board has considered the TrialExaminer'sDecision,the exceptions, brief,and adop-tion, and the entire record in the case,and herebyadopts the findings,conclusions, and recommenda-tions of the Trial Examiner, only tothe extent consist-ent herein.The Trial Examiner concludedthat theRespon-dents violated Section 8(b)(4)(i)(B) of the Act by in-ducingorencouragingemployeesoffoursubcontractors'to refuse to work on a house and lotlocated at 2330 Continental Drive,Butte,Montana,and owned by the ChargingParty,a real estate agentpreparing the property for sale.The house itself wasinitiallybuilt almost to completion by Interstate1The subcontractors involved are: (1) Thomas Sheehan, d/b/a/ SheehanConstruction, (2) Charles Staton, d/b/a/ StatonPlastering;(3)PioneerConcrete and Fuel, Inc. (Ted Farrow, presidentand manager);and (4)Continental Concrete (Ed Mazzahm,president and manager).Homes, Inc., a nonunion employer, in Salt Lake City,Uta1. Thereafter, the prefabricated house was trans-ported to Butte by an Interstate truck and placed ona prepared foundation by two of Interstate's nonun-ion employees. Although several Butte subcontractors(including Sheehan and Staton,supra,fn. 1) hadworked with their union employees to lay this founda-tion, subsequent to the house's arrival no work of anysort was performed on this property by Butte labor.The Trial Examiner further found that the Respon-dents violated Section 8(b)(4)(ii)(B) of the Act bythreatening, coercing, or restraining the four subcon-tractors to refuse to work on the Charging Party'shouse and lot. In both instances, either the Respon-dents' attempts to influence employees or employersvis-a-vis the Charging Party, the Trial Examiner de-termined the Respondents' object to be that of forcingor requiring the four subcontractors and their re-spective employees to cease doing business with theCharging Party and, also, with a further object offorcing or requiring the Charging Party to cease doingbusiness with Interstate.We agree with the Trial Examiner, and for the rea-sons stated by him, that Respondents violated Sec-tion 8(b)(4)(ii)(B) of the Act. However, we disagreewith his conclusion that the record establishes thatRespondents also violated Section 8(b)(4)(i)(B), i.e.,that Respondents induced or encouraged employeesof the four subcontractors to refuse to work on theCharging Party's house and lot with the object offorcing them to cease doing business with the Charg-ing Party, and with the further object that the Charg-ingParty cease doing business with Interstate.Although the record in this case clearly establishesthat the employees of at least one of the named sub-contractors refused to work,' it goes on to show thatthis employer never inquired as to why the employeesrefused to work on the job nor, more significantly, isthere any evidence that these employees were specifi-cally advised by the Respondents not to work. Withrespect to the remaining three subcontractors, the re-cord is devoid of even a request by the particularEmployer that its employees work on the ChargingParty's property, let alone evidence of the employees'refusal to do so and of direct communication betweenthe employees and Respondents which might bringabout such a refusal. Finally, in no circumstance in-volving coercion of the four employers by the Re-spondents, which supports the Section 8(b)(4)(ii)(B)violation found herein, were there any employees pre-sent to witness the coercion.Therefore, because of a failure of proof, we shall2 CharlesStaton,d/b/a Staton Plastering testified that, in response to theChargingParty'srequest that his business pour cement for the house's foun-dation floor,he replied, "Iwould check with my men and see if they will workon thejob ... I checked... and [they said] they wouldletme know on thenext morning . . and [the next morning] they said they wouldn'twork."188 NLRB No. 29 SOUTHWEST BLDG. TRADES COUNCIL OF MONTANAdismiss the Section 8(b)(4)(i)(B) charge against theRespondents in its entirety.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the RecommendedOrder of the Trial Examiner and hereby orders thatthe Respondents, Southwest Building Trades Councilof Montana; United Brotherhood of Carpenters andJoiners of America, Local Union No. 112; and Labor-ers' International Union of North America, Local No.163 (InternationalGeneral Laborers, AFL-CIO),their officers, agents, successors, and assigns, shalltake the action set forth in the Trial Examiner's Re-commended Order, as herein modified.1. Substitute the following for paragraph 1(a) of theTrial Examiner's Recommended Order:"(a) Threatening, coercing, or restraining any per-son engaged in commerce or in an industry affectingcommerce in Silver Bow County, Montana, includingThomas Sheehan, d/b/a Sheehan Construction,Charles Staton, d/b/a Staton Plastering, PioneerConcrete and Fuel, Inc., and Continental Concrete,where an object thereof is to force or require theaforesaid to cease doing business with, or work onprefabricated housesmanufactured by, InterstateHomes,Inc., or any other manufacturer of or dealerin prefabricated houses, including John A. Bender."2. In footnote 56 of the Trial Examiner's Decision,substitute "20" for "10" days.3. Substitute the attached notice for the notice at-tached to the Trial Examiner's Decision.IT Is FURTHER ORDERED that the complaint be, andit hereby is, dismissed in its entirety insofar as it alleg-es violation of Section 8(b)(4)(i)(B).APPENDIXNOTICE TO MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe WILL NOT threaten, coerce, or restrain anypersonengaged incommerce or in any industryaffecting commerce in Silver Bow County, Mon-tana, including Thomas Sheehan, d/b/a SheehanConstruction, Charles Staton, d/b/a Staton Plas-tering,Pioneer Concrete and Fuel, Inc., andContinental Concrete, where an object thereof isto force or require the aforesaid to cease doingbusinesswith, or work on prefabricated housesmanufactured by, Interstate Homes, Inc., or anyother manufacturer of or dealer in prefabricatedhouses, including John A. Bender.225SOUTHWESTBUILDINGTRADESCOUNCILOF MONTANA(LaborOrganization)DatedBy(Representative)(Title)UNITEDBROTHERHOOD OF CAR-PENTERS AND JOINERS OFAMERI-CA, LOCAL UNION No 112(LaborOrganization)DatedBy(Representative)(Title)LABORERS' INTERNATIONAL UN-ION OF NORTH AMERICA, LOCALNo. 163,(INTERNATIONAL GEN-ERAL LABORERS,AFL-CIO)(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This Notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this Notice or compli-ance with its provisions may be directed to theBoard's Office, 10th Floor, Republic Building, 1511Third Avenue, Seattle, Washington 98101, Telephone583-4532.TRIALEXAMINER'S DECISIONISSUEThis 8(b)(4)(i) and(iiXB) proceeding involves a prefabri-cated house shipped by the manufacturer by truck fromUtah andpurchased by a real estate dealer for sale in Mon-tana.The General Counsel alleges and Respondent Unionsdeny they caused contractors and their union member em-ployees to refuse to work on the house when it arrived at thepurchaser's building site in Montana.STATEMENT OF THE CASEThe complaint I alleges that Respondents, SouthwestBuilding Trades Council of Montana, United Brotherhoodof Carpenters & Joiners of America, Local Union No. 112;Laborers' International Union of North America Local No.163 (InternationalGeneralLaborers,AFL-CIO), re-spectively referred to herein as the Council, Local 112 andLocal 163, whose territorial jurisdiction is Silverbow Count-9 , Montana, have violated Section 8(bX4)(i) and (ii)(B) ofe National Labor Relations Act, as amended (29 U.S.C.151),et seq.,herein referred to as the Act. Respondents filedanoint answer on April 27, 1970, which denies the commis-'Complaint issued April 6, 1970, based uponchargesfiled by John ABenderdated December 23, 1969, amended February 25, 1970. 226DECISIONSOF NATIONALLABOR RELATIONS BOARDSion of any of the alleged unfair labor practices.The UnitedStatesDistrict Court for the District of Mon-tana,Butte Division, in a 10(1) proceeding, issued a tempo-rary injunctionagainstRespondents on March 30,1970.(73 LRRM 2918)Pursuant to notice duly served by the General Counsel ofthe National Labor Relations Board upon each Respondentand the Charging Party, a hearing was held on May 12 and13, 1970, upon the issues in this proceeding before the TrialExaminerat Butte, Montana. All parties were afforded fullopportunity to be heard, examine and cross-examine wit-nesses andto introduce evidence bearing uponthe issues.Briefs have been received from the General Council, Chargg-ing Party and the Respondents on June 25, 1970, whichhave been fully considered.Upon the entire record and from observation of the wit-nesses, there are hereby made the following findings of fact:FINDINGS OF FACTIJURISDICTIONInterstate Homes, Inc., herein called Interstate, is a Utahcorporation engaged in selling prebuilt homes. It is the salesentity and outlet for Utah Component and ManufacturingCompany, a manufacturer of prebuilt homes, which is alsolocated in Salt Lake City, Utah. During the past year, Inter-state hasshipped prebuilt homes from Salt Lake City, Utah,valued in excess oT $500,000 to locations outside of the Stateof Utah. By reason of these transactions, Interstate, at alltimesmaterial herein, has been an employer within themeaning of Section 2(2) of the Act, engaged in commercewithin the meaning of Section 2(6) and (7) of the Act. JohnA. Bender, operating under the name of Bender RealtyCompany, has been the franchised dealer of prebuilt homesfor Interstate Homes, Inc., for Western Montana. As theprimary employer, Interstate Homes, Inc., meets the stand-ards required for the Board to assert jurisdiction within themeaning of the Act, as hereinafter explicated, it is foundthat it will effectuate the policies of the Act to assert Juris-diction in this case.2IITHE LABOR ORGANIZATION INVOLVEDAs the complaint alleges and the answer admits, South-west BuildingTrades Council and the Carpenters and La-borers' Locals are, and have been at all material times, labororganizations within the meaning of Section 2(5) of the Act,and it is so found. The Council is comprised of a 17 memberExecutive Board, all of whom are business agents of the 17affiliated construction locals.IIITHEALLEGED UNFAIR LABOR PRACTICESThe TestimonyBender,the ChargingParty,entered into an agreementwith Interstate Homes,Inc., on June 2,1969, whereby hewas to become the franchise dealer of prefabricated homesfor Interstate in Western Montana.Bender contracted withInterstate for the purchase of prebuilt homes to be erected2 "It is well establishedthat theBoard will assertjunsdiction in a secondaryboycottproceeding if theprimaryemployer's operations in interstate com-merce meet the Board's jurisdictionalstandards."Ada Transit Mix,130NLRB788, 790,and cases citedthereinIf these are sufficient, jurisdictionisasserted withoutfurther inquiry,Local 11, Carpenters Union,113 NLRB1084,on sites in Butte and its environs and sold to the public.Under this agreement Bender contracted topurchase fourhouses within one year.On August 28, 1969,the first housewas shipped from Salt LakeCiby truckand delivered bytwo employees of Interstate tole homesite in Butte, Mon-tana.Neither Bender nor Interstate contacted the Butte Un-ions prior to the delivery of the house.Prior to delivery,however,Bender had employed several contractors,signa-tories to labor agreements with Butte Labor Unions,' to dothe preliminary work,such as excavation of the basement,building of forms for the pouring of cement for foundationwalls, footings,steps,floors, and sidewalks.These agree-ments with the various contractors also included work to beperformed after the house was placed on the foundation.This foundation work was performed before the housewas delivered by union labor without incident.The Inter-state employees function at this stage was to place the twosections of the house on the foundation and seal the seamsbetween the sections.Additional work necessary to com-plete the house was to be performed by local contractors allof whom employed union labor and/or had collective-bar-gaining agreements with the constituent construction un-ions of the Southwest Building Trades Council.The workto be performed by the local contractors after the house wasplaced on the foundation included the carpentry work ofbuilding forms for the porches,steps,sidewalks,and drive-way, and the cement pouring which was to be done bycement finishers, who also were to pour the basement floor.Plumbers were also required to install and attach sewerconnections and water pipes underneath the floor and toinstall the furnace and water heater and an electrician to tiethe lighting circuits into the house.The cost of completionwork was estimated at between$4,000 and $5,000.The deliveryof the house on August 28, to the Butte lotowned by Bender by two of Interstate's employees, wasobserved by James Cadigan,business representative for Lo-cal 112 of the Carpenters Union and a member of the South-westBuildingTradesCouncil ofMontana.Cadigantestified that when they commenced placing the home onthe foundation,he asked the two employees of Interstate ifthey were union members, and on being told they were not,he informed them that the work they were doing was underthe jurisdiction of Carpenters Local 112 or as Benderphrased it,"work that belonged to the Carpenters."According to Bender's testimony,he received a telephonecall from the Interstate employees immediately after this,advising him of what Cadigan had told them. The Interstatemen also related to Bender that they told Cadigan they werenot doing carpenters'work as their job was only to unloadthe house from the truck and place it on the already con-structed foundation.According to Bender,the Interstateemployees told him that Cadigan had agreed to let them dothis.Kendrick,Interstate's official,testified that his employ-ees who delivered the house to the building site told him thatCadigan objected to them doing anything other than plac-ing the house on the foundation.However,Cadigan testifiedhe gave no such permission.Nevertheless,it is undisputedthat the Interstate employees placed the house on the foun-dation.When theycompleted this, they returned to SaltLake Citythe following day. The house has never beencompleted.On the daythe house arrived,Bender testified he calledUnion Official Cadigan at his home and told him that he3All of these unions weremembers of the Respondent Southwest BuildingTrades Council of Montana except theTeamstersUnion whichrepresentedthe concrete contractors' truckdrivers SOUTHWEST BLDG. TRADES COUNCIL OF MONTANAcould not contact Sheehan,' the contractor employed byBender to do the carpentry work on the house as he was onvacation. Bender requested Cadigan to dispatch two car-penters to the house the next morning. Cadigan told Benderthat since the house was "unfair," he could not permit unioncarpenters to work on the house.Later, Cadigan notified Bender that the Southwest Build-ing Trades Council wanted to meet with him at 7:30 p.m.,on September 3, 1969. Bender attended this meeting at theCarpenters Hall. Present were James Cadigan of the Car-penters Union, Michael Mihalovich, business representa-tive of the Plumbers Union, Jones, business manager of theLaborers' Union, and Summers of the Electricians Union,all of whom were members of the Trades Council. Benderrequested the council members to allow him to complete thehouse and asked them if they would agree to permitting thevarious Butte union contractors he had engaged to completethe house. According to Bender, when he broached thesubject of plumbing installation, Mihalovich said that hisPlumbers Union, "would never work on the house," and "asfar as he was concerned the house would never be complet-ed." Bender continued that Summers, the business agent ofthe Electricians Union, stated that "he was pnmanly inter-ested in having this work by Butte people and he wasn't infavor at all of letting these houses in because there was nowork there as far as electricians are concerned." Mihalo-vich, in his testimony, denied that he said he would notallow union members to work on the house, but had saidonly that he personally would never work on Bender'shouse. Bender stated that he told those present that eachhouse required about $5,000 worth of work to complete itand this money would be paid to union members and Buttematerial suppliers and thus provide substantial employmentfor local union labor and increase the business of Buttemerchants. At the conclusion of the meeting, Bender wasinformed that the Council would consider his request andthey would notify him of their decision. Neither the Councilnor its constituent unions notified Bender, whereupon heengaged the services of a lawyer who arranged for the Coun-cil to meet with Bender.On November 4, 1969, Bender and his attorney met againwith the same council members who attended the first meet-ing. The Council's members' positions remained essentiallyunchanged. According to Bender, during the course of thissecond meeting, Mihalovich of the Plumbers Union andSummers of the Electricians Union, "just didn't want tocomplete the home and said it would never be completed.Mr. Mihalovich said I didn't have the decency to get apermit to allow this home in Butte." It appears that theCouncil was of the opinion that Bender should have ob-tained prior approval in the form of a permit before he hadthis prebuilt home shipped to Butte. This is indicated by anadvertisement in a local newspaper of a prebuilt home, soldby a competitor of Bender's which states it was "Built by allUnion craftsmen and certified by Southwest BuildingTrades Council."5 When Cadigan was asked what the term"certified"means in relation to a competitor of Bender'swho sells prefabricated homes in the Butte area, he an-swered that it means, "They had signed an agreement withCarpenters Local 112, therefore they are signatory to theSouthwest Building Trades agreement."At the conclusion of this meeting, the council membersagain advised Bender that they would consider the matterand notify him whether they would approve his request. Henever heard from them.° Incorrectly referred to in the transcript as ShealaneWherever this errorappears in the record, it is hereby corrected to read "Sheehan "See Charging Party's Exh I227Thomas Kendrick, an official of Interstate Homes, Inc.,is in charge of production, delivery, and installation of theseprefabricated homes on the purchaser's lots.He testifiedthat Interstate had no contractsor agreementswith anyMontana unions and that its own Utah factory employeeswere nonunion.' Kendrick testified that he was notified onAugust 28, by his delivery crew chief of the difficulties hehad encountered with Cadigan, the Carpenters union offi-cial,7when he delivered the houseto Bender's lot in Butte.Kendrick then telephoned Bender and it was agreed thatBender would employ local union labor to complete the job,and Interstate would reimburse him for such costs.Later, Kendrick then telephoned Jones, an official of theCouncil, and Cadigan, a week later, to attempt to resolve thematter. Kendrick testified that the crux of his conversationswith Jones and Cadigan was that "they weren't goin towork on the house because it was unfair." Kendrick thenarranged a meeting with the Council on September 17. Atthismeeting Kendrick testified he proposed to the unionofficials that all houses delivered to Bender in the futurewould be "precut" as distinguished from "rebuilt" homes,and that he would agree to utilize local union labor but "[I]was still unable to obtain their approval because they statedthe house was unfair and built by nonunion labor .. .because they wanted the home to be built in Butte by unionlabor."8Jones, the Laborers' Union official, testified that Bender"would not go for ... a precut house." Robinson, attorneyfor Bender, acknowled4ed that Bender "was reluctant toconsider precut homes, ' but continued Robinson, at notime did the council members propose or make a counterof-fer with respect to resolving the dispute. Kendrick's versionis that Bender "was [not] completely adverse to it.... hisfeeling, let's go along with the unions, I have got to live inthis town. Let's get along with these people-whatever wehave to do, let's do it as longas it isfinancially feasible."Kendrick's testimony reads as follows:Then when the conversation got deeper into thehouse per se Mr. Mihalovich with rather stronglanguage informed me that the master plumbers inthis town would not work on this house. It wouldsit there and rot forever before it was ever occu-pied. He also made the statement to me that Buttewas an island in the sea of the United States andthe laws didn't apply to them here and there is noway they were ever going to work on that house.There was quite a lot of rash statements made andthen Mr. Jones, as best as I remember, if he wasthere, whoever the man was that was chairing thatcommittee, quietedMr.Mihalovich down andsaid, let's get down to the problem here. No pointin just ranting and raving, so we discussed theissueof bunging more homes in of this nature andthen I proposed that if they were objecting to usbecause [of] nonunion labor, we would ship incomponent parts for homes and utilize local laborif this would meet with their approval and Mr.Bender's approval. We would work with them ifthey would work with us to complete this home.They informed me that they would take it up at afuture meeting amongst themselves and inform meas to the results of this meeting. I asked them at6 The factory productionpersonnelare employed by Interstate's integratedaffiliate,Utah Componentsand ManufacturingCompanyInterstate andUtah Componentsshare the same offices inSalt Lake City7 See psufra8 Precut homes requiremore work in their assembling and completion thando prebuilt homes which was the type of prefabricatedstructure delivered toBender's building lot. 228DECISIONSOF NATIONALLABOR RELATIONS BOARDthat time what is yourgeneralfeeling of the bodyof mensitting in that meeting in regard to whatyou think your decision would be. The reaction ofthe electrical business agent and Mr. Mihalovichwas that the electricians and plumbers would nev-er work on that house and would see to it that itwas never finished. Mr. Cadigan's reaction was, hewould see, he couldn't see any objection if wecould work out something of an agreement. Hewouldn't commit himself one way or the other. Ifelt rather gratified that that possibly might out-weigh the opinion of those opposed and we couldcometo a decision, but I never hearda responsefrom that meeting.Thomas Sheehan, the carpentry contractor, testified hehad completed the forms for the foundation of the Benderhouse but had not finished the front and back stairs as hehad been asked by Cadigan shortly after Labor Day to holdoff on this work because "the help that was working on thehouse wasnonunionand that they were having trouble overit and so he justsuggestedthat we hold off a little while untilthey got it cleared up."9Charles Staton, the cement contractor, stated that beforethe house was delivered to Bender his company had pouredthe cement for the foundation un which the house wasplaced.After the house was placed on the foundation,Bendercontacted him to pour the cement for the floor.Staton testified that he "kn[ew] there was trouble on the job,a dispute onit, soI said Iwould check with my men andsee if-they will work on the job.... I checked with them andthey would let me know on the next morning ... and theysaid they wouldn't work." Staton's testimony continues thathe then checked with Dan Jones,business manager of Re-spondent Laborers' Union,who said to him that "I knewwhat the deal was on the [Bender] job" and "I knew whatwas goingon on that job." Staton has never completed thework he originally contracted to do for Bender.Ted Farrow, president of Pioneer Concrete and Fuel,Inc., testified that on December 16, 1969, he and Ed Maz-zalini,the owner of Continental Concrete, the only twoconcrete contractors in Butte, had a discussion with LaborUnion Official Jones, who is also treasurer of the Council,at which time Jones informed them that the Bender housewas "unfair" and "if we delivered concrete there would bepickets on the job site." Later that same day when contactedby Bender to deliver concrete, Farrow testified he declinedbecause his drivers "wouldn't deliver to a job that was un-fair or go through a picket line." Mazzalini corroboratedFarrow s testimony, and testified that he told his foremanthat ifBender wereto order cement, "if we delivered con-crete, there would be pickets on the job site," intimating tohis foreman,it isnot too unreasonable to infer, that heshould not supply Bender with concrete.Jones, the union official, testified he was informed byCadigan, the Carpenter Union'sbusinessrepresentative,that there were ` nonunion people working onBender'sproperty." Cadigan, testified Jones, told him that these menwere workingunder substandard conditions in that theyworked after hours established by the Carpenter Union !X-workedrules.1° Jones continued that he told his union's9In the court proceedmg,Sheehan's version reads as follows."We wereprepared to finishthe job butI received a telephone call from JamesCadiganof the Carpenters Union [September1969], and I wastold by Cadigan thatthe house was 'non-union'and that wewere not to do any more work on ituntil he notifiedus."Henderson v. Southwest Building Trades Council ofMontana,73 LRRM 2918 at 2921 (D.C. Mont.).10 This is a reference to the two nonunion Interstatedeliverymen whoplaced the house on Bender's foundation.members when he had inquiries from them about the Bend-erjob that, "they can be free to work that job if they wantedto, ' and he also told them, "there was people working onthere that was nonunion, substandard to the Carpentersnegotiated contract."James Cadigan,businessrepresentative for Local 112 ofthe Carpenters Umon and a member of the executive boardof the Council, testified as follows: "The dispute was withthe nonunion people that were doing carpenter work con-trary to theagreement, that Local 112 has thisagreementwith the signatory contractors of this area."" Cadigan de-scribed the work being performed by the two Interstateemployees as being performed under "substandard condi-tions, they were not working for a signatory employer whichpays health and welfare, pension and vacation paymentsinto a negotiated trust fund n this area." He described it asan "unfair job" because there were nonunion people work-ing on it and they had violated the workingagreement ofLocal 112 of the Carpenters Union. Cadigan stated: "Theissue is work for our people in this area ... that is the onething we are interested in and the only thing ... workpreservation ... [this prefabricated house is] jeopardizingour job security." He admitted that he did not know whathourly wages these two Interstate employees were beingpaid or whether they were being paid overtime.He contin-ued: "They could be making $10 an hour and still workingunder substandard conditions to our negotiated wage ifthese fringe benefits are not paid into the trust... All I knowis that they were not unionmen, nonunionmen do not havenegotiatedwage scales andfringe benefits."When Cadiganwas reminded of the two meetings the Council had had withBender and Interstate and that no reply had been receivedas to what the Respondents wanted Bender andInterstateto do in order to complete the house, he was again askedwhat could be done to resolve the dispute, Cadigan an-swered:The Building Trades made that solution to resolveit,we have met with Mr. Kendrick, we would ac-cept precut homes, that would be acceptable hereinButte by our people. We are protecting the workof the people thatwe are representing,and of theemployers that we negotiate with .... Our disputeis protecting the work of our peoplein this area.In seemingcontradiction of his prior assertion that hewould "accept precuthomes," is thestatement later inCadigan's testimony that a prebuilt house which is manu-factured elsewhere and placed upon a foundationin Silver-bow County would threaten the livelihoodof local unioncraftsmen. And this would be true, Cadigan stated, andwould not resolve this dispute, even if local labor removedthe house from the truck and placed it upon the foundation.When he stated that something more would have to be doneand was asked by counsel what this was, Cadigan replied:"the building of the house by our people, the people I repre-sent." It is found, therefore, that Cadigan never approvedthe sale of "precut" houses by Bender. Lending corrobora-tion to this finding is Kendrick's credible testimony that theTrade Council members athis meetingwiththem on Sep-tember 17, told him " .. they wanted the house to be builtin Butte by union labor."See page227, above.ContentionsBasically, the General Counsel claims that the Respon-11He explained that the"nonunion people" were the two Interstate em-ployees whodelivered and placed the house on Bender's foundation onAugust 27 and 28, 1969. SOUTHWEST BLDG. TRADES COUNCIL OF MONTANA229dents, Southwest Building Trades Council, Local 112 of theCarpenters Union and Local 163 of the Laborers' Union, infurtherance of their position that Interstate's prefabricatedhome is "unfair" because it is a prebuilt house manufac-tured by a nonunion concern, have attempted to force andrequire certain subcontractors and John A. Bender,Interstate's franchised dealer, to cease doing business withInterstate Homes, Inc. As a result of the Respondent LaborOrganizations' efforts, no work has been performed on aprefabricated home purchased by Bender from Interstate,which was delivered to a lot owned by him by Interstateemployees, and it has been made clear to both Bender andthe representatives of Interstate by Respondents, arguesGeneral Counsel, that the Unions will continue to refuse toprovide men to complete this prebuilt home and will alsoexert pressure on Bender's subcontractors to do likewise.This,contends the General Counsel, violated Section8(b)(4Xi) and (ii)(B) of the Act by inducing and encouragingemployees of subcontractors to refuse to work on this prefa-brica ted house and by threatening, coercing, and restrainingsubcontractors with an object of forcing or requiring thesesubcontractors to cease doing business with Interstate, theprimary employer, and the one with which they had a dis-pute as evidenced by the Respondents' characterizing thehouse as "unfair." The General Counsel argues that byexerting pressure on Bender by causing his subcontractorsto fail to perform their work, Respondents thereby soughtto have Bender sever his relationship with Interstate, themanufacturer of the prebuilt homes. This, concludes Gener-al Counsel, is what the secondary boycott provisions of theAct are intended to prohibit.Counsel for the Charging Party urges that considerationshould be given to the situs of this labor dispute in thecontext of the strength of the Butte labor community interms of its "influence upon the total economy, politics,social mores, and religious and community attitudes of thecity in general." Thus, he contends, any suggestions from aunion official to a contractor or union member "is a clearwarnin that the 'suggestion' or `information' impartedshould be heeded explicitly." Counsel argues that the testi-mony of the Carpenter Union's business agent, Cadigan,that the "unfair" label applied by the Unions to this house,would be retracted only when Bender ceased dealing inprefabricated homes brands Respondents' actions as an un-lawful secondary boycott in violation of the Act.Respondents, on the other hand, claim that their disputeiswith John Bender and not Interstate, and as a result theBoard is without jurisdiction since the parties have stipulat-ed that Bender does not meet the Board's jurisdictionalrequirements.12 In the alternative, Respondents argue that,even if the dispute is found to be with Interstate Homes,Inc., and not with Bender, Respondents have in no waythreatened or acted to restrain, coerce, or interfere with thecontractors doing business with Bender within the meaningof Section 8(b)(4)(i) and (ii)(B) of the Act. Moreover, con-tend Respondents, Bender had no contract with the Unionsso that there was no contractual relation for these Unionsto supply labor. Further, Respondents stress that no picketswere placed at the site where the prefabricated house waslocated.Finally, conclude Respondents, the individualswho refused to work, "were within their rights" under theAct.DiscussionSection 8(b)(4) of the Act, 29 U.S.C. Section 158(b)(4), asamended by the Labor Management Reporting and Disclo-sure Act of1959, 29 U.S.C. (supp. IV, 1963) sec. 158(b)(4),provides in relevant part, that it shall be an unfair laborpractice for a labor organization or its agents:(i) to engage in, or to induce or encourage any mdi-12 See In 2.vidual employed by any personengaged in commerceor in an industry affecting commerceto engage in, astrike or a refusal in the course of his employment toperform any service; or(ii) to threaten, coerce or restrain anyperson en-gaged in commerce or in an industry affecting com-merce, where in either case an object thereof issans(B) forcing or requiring any person ... to cease doingbusiness with any other person, or forcing or requiringany other employer to recognize or bargain with a labororganization as the representative of his employees un-less such labor organization has been certified as therepresentative of such employees under the provisionsofSection 9 ....This section proscribes, as did the corresponding pro-visions of the 1947 Act, the implication of neutral, secondaryemployers in labor disputes not their own where an objectis to force the cessation of business relations between theneutral employer and any other person in order to compelthe latter to agree to the Union's demands.13 However, con-duct directed solely at the person with whom the Union hasthe dispute is "primary" and therefore, lawful.14Although Section 8(b)(4) defines the prohibited activitywithout using the term "secondaactivity," the legislativehistory of this section, as originally enacted in 1947, makesitabundantly clear that secondary boycotts are an unfairlabor practice.15 Senator Taft in discussing this section stat-ed:This provision makes it unlawful to resort to asecondary boycott to injure the business of a thirdperson who is wholly unconcerned in the disagree-ment between an employer and his employees.16Senator Taft stated that his bill was in fact aimed atprohibiting all secondary boycotts; he stated (93 Cong. Rec.4323, 2 Leg. Hist. (1947) 1106):.under the provisions of the Norris-LaGuardiaAct, it became impossible to stop a secondary boy-cott or any other kind of a strike, no matter howunlawful it may have been at common law. All thisprovision of the bill does is to reverse the effect ofthe law as to secondary boycotts. It has been setforth that there are good secondary boycotts andbad secondary boycotts. Our committee heard evi-dence for weeks and never succeeded in havinganyone tell us any difference between differentkinds of secondary boycotts. So we have so broad-ened the provision dealing with secondary boy-cotts as to make them an unfair labor practice.Senator Taft's secondary boycott proposal was ultimatelyenacted into law with the following significant addition:Section 8(b)(4), relating to illegal strikes and boycotts, wasamended in conference by striking out the words "for thepurpose of" and inserting the clause "where an object there-of is." Obviously, the intent of the conferees was to closeany loophole which would prevent the Board from beingblocked in giving relief against such illegal activities simplybecause one of the purposes of such strikes might have beenlawful.17During the course of debate, Senator Taft also stated:13N.L R B v Denver Bldg TradesCouncil, 341 U S 675, 692,NationalWoodwork Manufacturers Association v N L RB, 386 U.S. 612, 626,651. SeealsoN L R B v Laundry Linen Supply,262 F 2d 617, 619 (C.A.9).Markwelland Hartz, Inc v. N L R. B,387 F.2d 79, 83 (C A. 5).14HoustonInsulationContractors Association vN L.R B,386 U.S. 664,66815 93 Cong. Rec 3953, 4155, 4156, 4323, 7683,7969 For additional mate-rial on Congressionalintent,see H.Conf. Rep. 510 on H.R 3020,80th Cong,1st Sess pp 43, 44, andN L R.B. v Denver Bldg TradesCouncil,supra,at686,Douds v. Metropolitan Trade Architects (Ebasco),75 F.Supp 672 at p.675, 676, (S D N.Y ).16 93 Cong Rec. 4323, 2 Leg.Hist.(1947) 110617 93 Cong Rec. 7001, 2Leg. Hist(1947) 1623 230DECISIONSOF NATIONALLABOR RELATIONS BOARDThe secondary boycott ban ... is not intended toapply to a case where (the secondary employer] is,in efect, in cahoots with or acting as a part of theprimary employer ... where the secondary em-ployer is so closely allied to the primary employeras to amount to an alter ego situation or an em-ployer relationship. The spirit of the Act is notintended to protect a man who is cooperating witha primary employer and taking his work and doingthe work which he is unable to do because of astrike."Although Congress by enacting the 1959 amendments didnot effect any significant change in the unlawful objectivesproscribed by the secondary boycott provisions of the Act,itdid substantially broaden the scope of the prohibitionagainst conduct aimed at achieving these objectives. Thus,in subparagraph (i) there is now contained a specific prohib-ition against inducement ofan individualemployee to stopwork. This is in contrast to the 1947 provision, which onlyprohibited inducement of "employees' to engage in a "con-certed refusal" to perform work. The Senate-House confer-ees, inexplaining t11is change, stated that its purpose was toclosethe "loop-hole which permitted secondary boycott[s]by inducing employees individually (rather than in con-cert)."19A second major "loophole" in the Act that Congress un-dertook to close by the 1959 amendements was that whichpermitted a union to effect a secondary boycott by bringinpressure to bear directly upon a neutral employer instead othrough the inducement of his employees to engage in workstoppages: In effecting this change, Congress introduced anew provision, contained in subparagraph (ii), making itunlawful for a union to threaten, coerce or restrain "anyperson" for the purpose of achieving either of the proscribedsecondary objectives. The legislative history of this prov-ision discloses that Congress intended the term "any per-son" to include employers or others acting in their be-half.20 The history of the provision further shows that bythe use of the phrase "threaten, coerce, or restrain," Con-gress intended, first, to foreclose threats made to neutralemployers of "labor trouble or other consequences" 21 and,a second, to prohibit the carrying out of such threats bymeans of arefusal to handle goods, "picketing" 22 or a"strike or other economic retaliation."23In enactingthe 1959 amendments to the Act, Congressalso significantly added the following proviso to Section8(b)(4)(B):Provided,that nothing contained in this clause (B)shall be construed to make unlawful, where nototherwise unlawful, any primary strike or primarypicketing:The legislative history of this proviso reveals that the recog-nition thus given to the lawfulness of primary activity wasmeant toleaveundisturbed the basic distinction betweenlawful primary activity and unlawful secondary activity thatIt 95 Cong.Rec 8709.19II Leg.Hist. 1454, 1712;and see analysis by RepresentativeGriffin, acosponsor of the 1959 amendments and one of the House Conferees, II LegHist. 1523, 1568. SeeN L.R.B. v. Servette, Inc.,377 U S 46, 54, andN L R Bv.Local 294, Teamsters,298 F.2d 105 (C.A 2).20I1 Leg.Hist. 1454, 1712;see II Leg.Hist.1523, 1707.21 11 Leg.Hist. 1568.22 III Leg.Hist,1615; and see II Leg Hist. 1556, 1568, 1620.23 II Leg.Hist.1523, 1581.N L.R.B.v. Plumbers UnionofNassauCounty,Local 457,299 F.2d 497 (C.A. 2),N.L.R.B v. Local 294, Teamsters, supra,at 107-108(C.A. 2);N.L.R.B. v. Local 107, Highway Truckdrivers and Help-ers,300 F.2d 317 (C.A. 3);N.L.R.B v. Local 1140,InternationalHodcarriers,285 F.2d 397, 400 (C.A. 8), cert. den. 366 U S. 903.has been established by thedecisionsunder the 1947Act.24 The House Conference report, referring to the prov-iso (H. Rept. 1147, 86th Cong.,Ist Sess.,p. 38, I Leg.-Hilt.942), states that it "does not eliminate, restrict, or modifythe limitation on picketing at thesiteof a primary labordispute that are in existing law" citingas examples,Interalia,N.L.R.B. v. Denver Bldg. Trades Council, supra; MooreDry Dock Co.,92 NLRB 547.It would appear, therefore, that the basic purpose of Sec-tion 8(b)(4) in condemning secondary boycotts, strikes, andpressures is to prohibit unions from involvingneutral em-ployers in a labor dispute in order to aid the union toachieve proscribed objectives, while at the sametime recog-nizing the right of a labor organization to continue to pursuetraditional primary strike activity directedagainst the em-ployer with whom it is involved in a direct labor dispute.Giving effect to these dual congressional objectives is, in-deed, in many situations, most difficult of accomplishment.The Supreme Court in interpreting Section 8(b)(4) has mademutual concessions to these dual objectives by recognizingthat in order to reconcile what appears to be inconsistentpurposes that an adjustment must be made to accommodate`the dual congressional objectives of preserving the right oflabor organizations to bringpressureson offending employ-ers in primary labor disputes and of shielding unoffendingemployerswn.."2nHoweHowever, bringing pressure to bear upon thesecondary employer who is not involved in the labor disputeor bringing pressure to bear on his employees to inducethem to reuse to perform services is a violation of Section8(b)(4).26When it comes to applying these principles, however, thedistinction between primary and secondary activity is notan easy one to draw. ... the distinction between legitimate`primary activity' and banned `secondary activity' ... doesnot present a glarin gly bright line." To distinguish betweenlawful "primary" and unlawful "secondary" activity, in thevarying factual circumstances of particularcases, oftencompels the "drawing of lines more nice than obvious butthe statute compels the task."27 Although the terminologyused to distinguish primary and secondary conduct has var-ied, the important delineating factor has been whether theunion's conduct was directedagainst anemployer in orderto benefit his employees, or whether the tactical" ends whichthe union sought lay outside the bargaining unit. The for-mer, it seems, is generally considered to be permissible pri-mary conduct, the latter, secondary.28 The -Supreme Courtstated inNationalWoodwork Manufacturers Association v.N.L.R.B., supra,at 645; "The touchstone is whether theagreement or its maintenance is addressed to the labor rela-tions of the contracting employer vis-a-vis his own employ-ees," in a legitimateattempt to prevent "encroachments onthe ... work of the contract unit employees."29 On the otherhand, the Board and courts have regarded as secondary,24PureOil Co.,84 NLRB 315.25N Lit Bv.Denver Bldg TradesCouncil,supra,at 69226Shepherd Machinery Co,115 NLRB23;Amalgamated Meat Cutters,113NLRB 275.27Local 761, Electrical Workers (GeneralElectric) v. N.L.R.B,366 U.S667, 673, 67428 SeeOrange Belt DistrictCouncil ofPaintersNo.48 v. NLR.B,328 F.2d5344538 (C A D.C.)2^ Idat617-618 The Supreme Court in this case left open the questionof whether a union effort to acquire new work by forcing a boycott ofsubcontractors or manufacturers would be treated as an attempt to preservetraditional work,and whether work acquisition objectives would be consid-ered primary Id. at 630-631 SOUTHWEST BLDG. TRADES COUNCIL OF MONTANA231rather than primary, conduct intended to benefit the generalmembership of labor organizations 304n summary, it would appear that Section 8(b)(4)(i) and(ii)(B) prohibits a union or its agents from inducing or en-couraging employees of a secondary employer to refuse tohandle products or perform services, and from threatening,restraining, or coercing secondary employers, where an ob-ject of such conduct is to force or require a secondary em-ployer to cease doing business with the primary or disputingemployer. Thus, a violation under this provision involvestwo elements: (1) an object to bring about a cessation ofbusiness between the primary and secondary employers;and (2) inducement of secondary employees and coercionof secondary employers to achieve the proscribed objective.In applying the legal principles enunciated above to thefacts in the case at bar, the issue to be resolved is whetherthe Respondents' conduct based upon the findings of factapplicable herein, had a proscribed secondary objective, orwas its objective, as claimed by the Respondents,exclusivelylimited to the preservation of the work jurisdiction of theRespondent labor organizations, and, therefore, primaryand not encompassed within the meaning and intent ofSection 8(b)(4)(i) and (ii)(B) as they in no way restrained orcoerced the contractors or their employees.The leadingcaseon prefabricated products is the Su-preme Court's decision inNational Woodwork Manufactur-ers Association v. N.L.R.B., supra,which was concerned withthe determination of whether a union's conduct in opposinga prefabricated product installed a new building, bad alawful primary, or an illegal secondary objective. In thatcase, which involveda contractual provisionthat union mem-bers would not handle prefabricated doors, the Court held,in substance, that neither Section 8(e) 31 nor Section8(b)(4)(B) of the Act have any application to union conductwhich did not have acease-doing objective, and that suchobjective does not exist where the union's conduct is limitedto preserving what may be stated to be the "traditionaltasks" of the union's employee-members. In such a situ-ation, the Court concluded,the union's pressureis directedsolely at the pressured employer, and, therefore, primary innature. On the other hand, held the Supreme Court, if theunion's objective may be regarded, under all the surround-ing circumstances,as "technically calculated to satisfy un-ionobjectiveselsewhere,"andnotmotivatedbypreservationof work for its employees (386 U.S. at 644), butby a proscribed objective, the pressured employer is a "neu-tral bystander," so that the pressure upon him is secondaryand thus violative of the Act. "The touchstone," said theCourt, "is whether the agreement or its maintenance is ad-dressed to the labor relations of the contracting employervis-a-vis his own employees."(Id.at 645) 32 While the Courtdivided 5-4 over the issue whether the particular conductthere involved was primary or secondary in nature, therewas unanimous agreement that the purpose of the en-actment was"to protect the employer ... from the unionpressures desiged to involve him in disputes not hisown."33 In an earlier case, it was stated that `the gravamenof a secondary boycott is that its sanctions bear, not upon30 SeeMeal and Highway Drivers, Local 710, Teamsters v N L R B,335F.2d 709,716 (C.A D.C.);Retail Clerks Local No 1288,163 NLRB 817, 820,International Unions, U.M W,165 NLRB 467-46831Sometimes referred to as the"hot cargo" sectionof the Act, whichprohibits a provision in a collective-bargaining agreementthat employeeswill not be penalized for refusing to handle productsfrom a producer desig-nated by the union as"unfair," with certain exceptions32 See alsoRetailClerksUnion,Local 648,171NLRB No. 142, at p 333Idat 625-626,see also 051.the employer who alone is a party to the dispute,but uponsome third party who has no concern in it."34ConclusionsThis case involves the application of the secondary boy-cott provisions of the Act to a dispute in the constructionindustry,generated by automation and changes in technolo-gy. For many years the work of building conventional hous-eshasbeen a task traditionally performed at theconstruction site by members of the 17 unions which com-frise the Southwest Building Trades Council of Montana.t is evident that these technological changes as manifestedby the prebuilt house are economically feared by construc-tion unions, as the amount of work available to the localconstruction craftsmen has been considerably diminishedand has resulted in the local construction craftsmen beingmenially relegated to performing such subordinate and sec-ondary tasks as preparing the construction site foundation,installing sewer connections,water pipes,furnace, waterheater,and tying in the electrical circuits to the local utilitylines.In order to preserve and protect for its members theirtraditional work, many of the construction unions have en-tered into written contracts with contractors which specifythat the fabrication of component parts of houses and build-ings will be limited in speciifed particulars and that it shallnot constitute a violation of the collective-bargainmg agree-ment for the unions to refuse to allow its members to handlesuch prebuilt products.The decisions of the Board andcourts do not challenge such written agreement where itsexclusive purpose is preservation of work which local laborhas traditionally performed.Such arrangements, the Su-preme Court has held,are not interdicted by either Sections8(b)(4) or 8(e) of the Act 35 However,in the proceedings atbar, the Respondents had no contractual relationship witheither Interstate or Bender although the latter two bothadvised the Unions that Bender would employ only unionlabor in completing the house.Interstate's prefabricated house,which gave rise to thisproceeding,was shipped by truck in two sections from SaltLake Cityon order by Bender to the construction site inButte,where it was unloaded and placed on the precon-structed foundation by Interstate's delivery crew. Only afterInterstate'sdelivery crew advised Cadigan,Respondents'agent, that they were nonunion and he so notified Respon-dents,did the Unions and Council initiate action to detercontinuance of any further work on the house.However,neither the purported object of work preserva-tion nor an alleged genuine dispute over Interstate's use ofnonunion labor to make delivery of the house, privilegedRespondents to involve and to pressure contractors Shee-han, Staton,Mazzalini, and Farrow 36 in order to achieve asecondary boycott of another employer 37 They were neu-tral employers.In applying pressure to them,Respondentswere seeking to embroil them in a dispute not their own. Asin any secondary boycott,the neutral contractors here werepowerless to grant the Respondent labor organizations' de-mands; they could only transmit the pressure which hadbeen applied to them by refusing to work on Bender's house.An avowed effort to force neutrals to refuse to work onBender's house,no less than an effort to force the neutrals341 B E W.,Local 501 v. N L R B,181 F.2d 34, 37 (C A2), affil 341 U S69435National Woodwork Manufacturers Association v. N L.R B,supra,Hous-ton Insulation Contractors v. N L R.B, supraSee In 31.36 It stands uncontradicted that Gnbbens, the plumbing contractor whohad contracted to do the plumbing, did not perform the work37 See, e g.,N.L R.B v. Operating Engineers, LocalUnion 12, 293 F 2d 319,322-323 (CA 9) 232DECISIONSOF NATIONALLABOR RELATIONS BOARDto sever all business connections with Bender,was obviouslyexerted"to satisfy union objectives elsewhere,"38 and thusembroiled these neutrals in a dispute not their own. Suchconduct has all the hallmarks of that which led to the en-actment by Congress of what is now Section 8(b)(4)(i) and(iiXB) of the Act.Moreover,Bender is powerless to meet Respondents' de-mands with respect to Interstate'snonunion status, theworking conditions of its employees or the manner in whichitmanufactures and sells its prebuilt homes.Furthermore,there is the cogent fact that Bender repeatedly assured theunion officials that only union labor would be employed onthe house.It is evident,despite Respondents'contentionthat its dispute is with Bender,that the Respondents wereprimarily concerned with Interstate's selling its prefabricat-ed homes in the Butte area.Accordingly, it is found thatRespondents'primary dispute is with Interstate and notBender.Therefore,itwas an unfair labor practice for theRespondents not to permit Bender's contractors and theiremployees to work upon the housepurchasedby Benderfrom Interstate.The patent motivation for Respondents'actions in exerting pressure on Bender by causing the con-tractors not to work on his house was done with the objectof forcing Bender to cease doing business with Interstate.Thus,Respondents seek,by proscribed means, to requirethe contractors and their en loyees not to work on Bender'shouse in order to force Bender to stop purchasing nonunionprefabricated houses manufactured by Interstate.This isprohibitedby thesecondary boycott provisions of the Act.39The Respondents'primarydisputewas"elsewhere,"namely, with Interstate Homes whose prefabricated prod-uct threatened their economicsecurity.Not untilInterstate's presence became known to the Respondent la-bor organizations did Bender encounter any difficulty inobtaining the services of Butte union contractors as eviden-ced by the fact that all necessary preliminary work wasperformed by these contractors in constructing the founda-tion.Union opposition arose when Cadigan first saw thisprebuilt house and learned from Interstate's delivery crewthat they were nonunion.Then,too, there arose a concomi-tant union concern of the methodsby whichthis prebuilthouse was manufactured initially by Interstate which con-jured up fears of diminished work for union members. Itwas then that Respondents were understandably fearful ofthis incursion into Butte of a prefabricated house whichthey characterized as "unfair."The Unions'instinctivereaction to this situation was "work preservation"for itsmembers but the means it employed to implement that ob-jective violatedthe Act.The economic sanctions which Res-pondents utilized are not permissible under the facts presentin this case,and their work preservation stance which theyassume in seeking to avoid responsibility,can in no way beconstrued so as to mitigate or absolve them from the unlaw-ful conduct in whichtheyengaged.41Though the Board has recognized work preservation as adefense,it has limited it to situations in which the primary33National Woodwork ManufacturersAssociationv.N LR.B., supra,at p.632.-39Millmen and CabinetMakersUnion,Local No 550 (Steiner Lumber Co),153 NLRB 1285.40 Cadigan,Respondents'agent,under cross-examination,testified as fol-lows- "Mr.Kendrick did not contact Local 112 [CarpentersUnion)to signan agreement.The workwas done with nonunion people,thatiswhy thejobhas been declared unfair byLocal 112 He wouldhave to sign the SouthwestBuilding Trades Agreement."41Local 513, Operating Engineers,163 NLRB400, 404,CfOrange BeltDistrictCouncil of Painters No. 48 v. N L R B., supraat 537-538employer hascontractuallyagreed not to use prefabricatedmaterials when such materials would remove work tradi-tionally done by workmen at the jobsite and then only insituations where the work preservation issue is raised by theparty who was guaranteed such work in the contract.42However,there is no such contractual relationship in thecase at bar between Respondents,Bender and Interstate,the primary employer.The test to determine who is the primary employer, iswhether the dispute is between the unions and the personagainst whom the unions'action is directed or between theunions and another person.43The application of the right tocontrol test involves the consideration of two questions:First,what was the union seeking,and second,was the oneagainst whom the action was allegedly directed in a positionto do anything about it?" In applying this test to the factsin this case,it appears evident that Respondents'chief tar-get was the manufacturer of these prebuilt homes,Inter-state,which alone had confronted Respondents with theprospect of encroaching upon their traditional task of build-ing homes at the construction site.However,it is apparentthat Bender's contractors could neither rectify nor extricatethe Unions from their predicament,other than to terminatetheir relationship with Bender which they did. At that junc-ture,Respondents committed an unfair labor practice,when they threatened to enmesh these neutral employers ina dispute not their own by inducing their union-memberemployees to refuse to work on Bender's jobsite 45ft is also apparent that the Respondents were not recep-tive to Bender s repeated assurances that he would use onlyunion labor to complete his house because Respondents'chief concern was not caused by Bender's one house,but itsapprehension that Interstate,as well as other"uncertified"manufacturers of prebuilt homes,might saturate the Buttearea with prefabricated homes.It was this possibility occur-ring which Respondents sought to avert.Interstate, in theeyes of the labor organizations,was theprincipal culprit,not Bender.It is Interstate's prefabricated home which pres-ently threatens the Unions'members with diminished work.Bender's ancillary role is minimal in the overall picture, ashis one house,in itself,is not the crux of the dispute. It iswhat this one house represents-prefabrication-which toRespondent labor organizations is synonymous with loss ofwork.In resolving the issues in this proceeding and predicatingfindings as the basis for conclusions,circumstantial as wellas direct evidence may be considered in making a realisticanalysis of Respondents'conduct.Moreover,a union's ob-ject may be inferred from its activities.46 "It is not beyondexperience that involvement in anactivitymay take varioustacit and subtle forms and be as effective as forthright inter-vention in achieving unlawful or improper objectives."47 Inthis regard,the words "induce or encourage"as used inSection 8(b)(4)(i) "are broad enough to include in themevery form of influence and persuasion"" and the phrase42NationalWoodworkManufacturers Associationv.N LRB,supra, Brick-layersLocal 8,180 NLRB No 3.43Mechanical Contractorsof Detroit,177 NLRB No. 14.44Beacon Castle Square Building Corporationv.N.LRB.,406 F.2d 188,190 (C A. 1)41CfLocal636, Plumbers,177 NLRB No.14,OhioValleyCarpentersDistrictCouncilv.N L R.B,339 F.2d 142, 145 (C A. 6).46Local 761,ElectricalWorkers (General Electric) v. N.LR.B., supraat 674.47Local 25, Electrical Workers,162 NLRB 703, 718,enfd.396 F.2d 591(C.A. 2). Cf.U S v. Internat.Union,United Mine Workers,77 F.Supp. 563,566 (DCD.C)4eI.B EW.,Local 501 vN.L R.B, 341U.Sat 694, 701-2 SOUTHWEST BLDG. TRADES COUNCIL OF MONTANA"threaten, coerce, or restrain," as used in Section 8(b)(4Xii),prohibits not just the use of picket lines but also "economicsanctions against a secondary employer in the form of arefusalby a union . . . to handle a primary employer'sgoods."4Thus, to constitute inducement in the statutorysense,it is not necessary that the union's appeal succeeds ina refusal to work or furnish services;it is enough that theap al was madewith thatpurpose.50Consequently, the pressures applied against the contrac-tors, the secondary employers, were for the purpose of forc-ing them to cease doing business with Bender,a neutral, andforcing Bender, in turn, to cease purchasing prefabricatedhouses from Interstate. This, therefore, was secondary ac-tion which is an unfair labor practice under the Act. It isfound, accordingly, that Thomas Sheehan, Charles Staton,Ted Farrow, and Ed Mazzalini, the contractors, as well astheir employees, were induced, encouraged, threatened, andrestrainedby Respondents from performing any services ona house purchased by John Bender from Interstate Homeswith the object of forcing Bender to cease doing businesswith Interstate Homes. In view of this conduct, it is clearthat Respondents induced the employees of the contractorsto ref use to deliver concrete and to work on Bender's house,as proscribed by subsection (i) of Section 8(b)(4)(B) as wellas threatenin said contractors themselves, as proscribed bysubsection (ii), and that the Respondents were pursuing anobject prohibited by the literal terms of that Section: thetermination of the business relationships between said con-tractors and Bender with the ultimate purpose of causing acessation of business with the manufacturer, InterstateHomes.IVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COM-MERCEThe activities of the Respondent labor organizations setforth above, occurring in connection with the operations ofBender,Interstate, and the contractors described above,have a close,intimate,and substantial relation to trade,traffic,and commerce among the several States, and tend tolend to labor disputes burdening and obstructing commerceand the free flow thereof.V THE REMEDYHaving found that the Respondents have violated Section8(b)(4)(i)and (ii)(B) of the Act, as set forth above, it shallbe recommended that they cease and desist from such con-duct and take certain affirmative action designed to effectu-ate the policiesof the Act.On the basis of the foregoing findings of fact, and uponthe entire record in the case, there are made the following:CONCLUSIONS OF LAW1. Interstate Homes, Inc., is engaged in commerce withinthe meaning of Section2(6) and (7) of the Act.2.Southwest Building TradesCouncil,the Carpentersand Laborers'Unions are labor organizations within themeaning of Section2(5) of the Act.3.By threatening,coercing,restraining,inducing, andencouraging Continental ConcreteCompany,Pioneer Con-creteCompany,Sheehan Construction and Staton Plas-19N. L.R.B. v. Highway Truck Drivers Local No. 107,300 F.2d 317, 320-321(C.A. 3). Accord,I.B E W v. N.LR B,405 F 2d at 162 (C.A. 9)w Local 11, CarpentersUnion,supraat 1086.233tering and their respective employees to perform any serv-ices for John A. Bender, with an object in each case offorcing or requiring Continental,Pioneer,Sheehan,and Sta-ton to cease doing business with Bender, and with a furtherobject of forcing or requiring Bender to cease doing bus-iness with Interstate,the Respondents have engaged in un-fair laborpractices within the meaning of Section 8(bX4Xi)and (ii)(B)pof the Act.4.The aforesaid unfair labor practicesaffect commercewithin the meaning of Section 2(6) and (7) of the Act.Accordingly, upon the basis of the foregoing findings offact'and conclusions of law,and upon the entire record, itis recommended pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, issuance of the followingrecommendedORDERRespondents Southwest Building Trades Council ofMontana; United Brotherhood of Carpenters and Joinersof America, Local Union No. 112; Laborers' InternationalUnion of North America, Local No. 163 (InternationalGeneral Laborers, AFL-CIO); their officers,representa-tives, successors, agents, and assigns, shall:1.Cease and desist from:(a) Engaging in, or inducing or encouraging, an individ-ual employed by Continental Concrete Company, PioneerConcrete and Fuel, Inc., Thomas Sheehan, d/b/a SheehanConstruction and Charles Staton, d/b/a StatonPlastering,or any person engaged insellingprefabricated homes inSilverbow County, Montana,51 oranyother individuals orpersons employed or engagedin commerceor in an industryaffecting commerce, to engage in a strike, slowdown, or arefusal in the course of their employment to perform serv-ices for said employers; or threatening, coercing, or re-straining the above-named employers, or any other person,engaged in commerce or in an industry affectingcommerce,where in eithercase,an object thereof is to force or requirethese said employers or any other person or employer, toeither cease doing business directl or indirectly with Inter-stateHomes, Inc., or otherwise dealin in the products ofInterstate,52 or to refuse to work on prefabricated, prebuilt,or precut homes manufactured by InterstateHomes, Inc.,or any other manufacturer of or dealer in prefabricatedhouses.532.Take the following affirmative action whichis neces-sato effectuate the policies of the Act:(a)Directly notify its members, by letter, signed by aunion official, that they are free to work on the Interstatehome purchased by John A. Bender and located at Conti-nental Drive in Butte, Montana.54(b)Post immediately upon their receipt from the RegionalDirector, at its business offices, meeting halls, and all otherplaces where notices to members are customarily 5 posted,copies of the attached notice marked "Appendix". 5 Copies51Casket Makers Local 3128,114 NLRB 1329; seeN LR B. v. HighwayTruckDrivers, Local 107,230 F.2d 7, 12-13 (C.A 3)52WaialuaDairy,III NLRB 122053SoundShingle Co.,101 NLRB 1159, enfd. 211 F.2d 149 (C.A. 9);Local11,Carpenters Union,supraqLocal 1976, Carpenters Union,113 NLRB 1210.54N L R B. v United Brotherhood of Carpenters,321 F.2d 126, 129 (C.A.9).55 In the event no exceptions are filed as providedby Sec.102.46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,recommendations, and Recommended Order herein shall, asprovidedin Sec102.48 of theRules and Regulations, be adopted by theBoard and become its findings,conclusions,and order and all objectionsthereto shall be deemed waived for all purposes.In the event that the Board'sOrder is enforced by a judgment of a United States Court of Appeals, theContinued 234DECISIONSOF NATIONALLABOR RELATIONS BOARDof said notice,to be furnished by the Regional Director forRegion 19—shall, after being duly signed by authorized rep-resentatives of each of the Respondents,be posted by themimmediately upon receipt thereof, and be maintained bythem for 60 consecutive days thereafter,in conspicuousplaces, including all places where notices to its members arecustomarily posted.Reasonable steps shall be taken by theRespondents to insure that said notices are not altered,defaced,or covered by any other material.(c)Furnish to the Regional Director for Region 19, asufficient number of copies dated and signed,of said noticefor posting by Continental Concrete Company,PioneerConcrete and Fuel,Inc., Thomas Sheehan,d/b/a/ Sheehanwords in the notice reading "Postedby Orderof the National Labor Rela-tions Board"shall be changed to read"Posted Pursuant to a Judgment oftheUnited States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "Construction and Charles Staton, d/b/a Staton Plastering,if they arewillingat all locations where notices to theirrespectiveemployeesare customarily posted.(d) Notify the Regional Director for Region 19, in writ-ing,within 20 days from the date of the receipt of thisDecision, what steps the Respondents have taken to complyherewith 56IT IS FURTHERRECOMMENDEDthatunless the Respondentsshall within 20 days from the receipt of this Decision notifysaid Regional Director, in writing, that it will comply withthe foregoing recommendations, the National Labor Rela-tions Boardissuean Order requiring it to take the aforesaidaction.w In the event that this Recommended Order isadopted bythe Board, thisprovision shall be modified to read."Notify theRegional Director for Re-gion 19,in writing,within 10 daysfromthe date ofthisOrder,what stepsithas takento complyherewith "